 

Exhibit 10.2

 

EXECUTION VERSION

 

SALE AND CONTRIBUTION AGREEMENT

 

between

 

GOLUB CAPITAL INVESTMENT CORPORATION,

 

as Seller

 

and

 

GCIC FUNDING II LLC,

 

as Purchaser

 

Dated as of December 31, 2018

 

 

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE I DEFINITIONS 1       SECTION 1.1 Definitions. 1 SECTION
1.2 Other Terms. 2 SECTION 1.3 Computation of Time Periods. 2 SECTION 1.4
Interpretation. 3       ARTICLE II CONVEYANCES OF TRANSFERRED ASSETS 3      
SECTION 2.1 Conveyances. 3 SECTION 2.2 Indemnification. 5 SECTION 2.3
Administrative Convenience. 5       ARTICLE III CONSIDERATION AND PAYMENT;
REPORTING 5       SECTION 3.1 Purchase Price. 5 SECTION 3.2 Payment of Purchase
Price. 6       ARTICLE IV REPRESENTATIONS AND WARRANTIES 6       SECTION 4.1
Seller’s Representations and Warranties. 6 SECTION 4.2 Reaffirmation of
Representations and Warranties by the Seller; Notice of Breach. 12       ARTICLE
V COVENANTS OF THE SELLER 13       SECTION 5.1 Covenants of the Seller. 13      
ARTICLE VI WARRANTY LOANS 16       SECTION 6.1 Warranty Collateral Obligations.
16 SECTION 6.2 Dilutions, Etc. 16       ARTICLE VII CONDITIONS PRECEDENT 16    
  SECTION 7.1 Conditions Precedent. 16       ARTICLE VIII MISCELLANEOUS
PROVISIONS 17       SECTION 8.1 Amendments, Etc. 17

 

-i-

 

 

SECTION 8.2 Governing Law: Submission to Jurisdiction. 17 SECTION 8.3 Notices.
17 SECTION 8.4 Severability of Provisions. 18 SECTION 8.5 Assignment. 18 SECTION
8.6 Further Assurances. 19 SECTION 8.7 No Waiver; Cumulative Remedies. 19
SECTION 8.8 Counterparts. 19 SECTION 8.9 Binding Effect; Third-Party
Beneficiaries. 19 SECTION 8.10 Merger and Integration. 19 SECTION 8.11 Headings.
19

 

-ii-

 

 

This SALE AND CONTRIBUTION AGREEMENT, dated as of December 31, 2018 (as amended,
supplemented or otherwise modified and in effect from time to time, this
“Agreement”), between GOLUB CAPITAL INVESTMENT CORPORATION, a Maryland
corporation, as seller (in such capacity, the “Seller”) and GCIC FUNDING II LLC,
a Delaware limited liability company, as purchaser (in such capacity, the
“Purchaser”).

 

WITNESSETH:

 

WHEREAS, the Purchaser desires to purchase certain loans and related assets
existing on the Effective Date (to the extent applicable) and from time to time
thereafter;

 

WHEREAS, the Seller may also wish to contribute certain loans and related assets
to the capital of the Purchaser on the Effective Date and from time to time on
each Purchase Date;

 

WHEREAS, the Seller desires to sell, assign and contribute such loans and
related assets to the Purchaser upon the terms and conditions hereinafter set
forth;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, it is hereby agreed by and between the
Purchaser and the Seller as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.1 Definitions. As used in this Agreement, the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined). All capitalized terms used
herein but not defined herein shall have the respective meanings specified in,
or incorporated by reference into, the Loan Financing and Servicing Agreement,
dated as of the date hereof (as amended, supplemented or otherwise modified and
in effect from time to time, the “Loan Agreement”), by and among the Purchaser,
as borrower, the Seller, as equityholder and as servicer, Deutsche Bank AG, New
York Branch, as facility agent, Wells Fargo Bank, National Association, as
collateral agent and collateral custodian, and the agents and lenders party from
time to time thereto.

 

“Agreement” has the meaning set forth in the preamble hereto.

 

“Convey” means to sell, transfer, assign, contribute or otherwise convey assets
hereunder.

 

“Conveyance” means, as the context may require, the Initial Conveyance or a
Subsequent Conveyance.

 

-1-

 

 

“Indorsement” has the meaning specified in Section 8-102(a)(11) of the UCC, and
“Indorsed” has a corresponding meaning.

 

“Initial Conveyance” has the meaning set forth in Section 2.1(a).

 

“Purchase Date” means each Subsequent Conveyance Date and the date of the
Initial Conveyance.

 

“Purchase Notice” has the meaning set forth in Section 2.1(b).

 

“Purchase Price” has the meaning set forth in Section 3.1.

 

“Purchaser” has the meaning set forth in the preamble hereto.

 

“Schedule of Collateral Obligations” has the meaning set forth in Section
2.1(a).

 

“Seller” has the meaning set forth in the preamble hereto.

 

“Subsequent Conveyance” has the meaning set forth in Section 2.1(b).

 

“Subsequent Conveyance Date” has the meaning set forth in Section 2.1(b).

 

“Transferred Assets” means, collectively, the Transferred Collateral Obligations
and Related Security Conveyed by the Seller to the Purchaser hereunder.

 

“Transferred Collateral Obligations” means each Collateral Obligation Conveyed
from the Seller to the Purchaser pursuant to the terms of this Agreement.

 

“Warranty Collateral Obligations” has the meaning set forth in Section 6.1.

 

SECTION 1.2 Other Terms. All accounting terms not specifically defined herein
shall be construed in accordance with generally accepted accounting principles.
All terms used in Article 9 of the UCC, and not specifically defined herein, are
used herein as defined in such Article 9. The term “including” when used in this
Agreement means “including without limitation.”

 

SECTION 1.3 Computation of Time Periods.Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each means “to but excluding.”

 

-2-

 

 

SECTION 1.4 Interpretation. 

 

(a)          Unless otherwise specified therein, all terms defined in this
Agreement have the meanings as so defined herein when used in the Loan Agreement
or any other Transaction Document, certificate, report or other document made or
delivered pursuant hereto or thereto.

 

(b)          Each term defined in the singular form in Section 1.1 or elsewhere
in this Agreement shall mean the plural thereof when the plural form of such
term is used in this Agreement, the Loan Agreement or any other Transaction
Document, certificate, report or other document made or delivered pursuant
hereto or thereto, and each term defined in the plural form in Section 1.1 shall
mean the singular thereof when the singular form of such term is used herein or
therein.

 

(c)          The words “hereof,” “herein,” “hereunder” and similar terms when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, the term “including” means “including
without limitation,” and article, section, subsection, schedule and exhibit
references herein are references to articles, sections, subsections, schedules
and exhibits to this Agreement unless otherwise specified.

 

(d)          Unless otherwise specified, each reference in this Agreement or in
any other Transaction Document to a Transaction Document shall mean such
Transaction Document as the same may from time to time be amended, restated,
supplemented or otherwise modified in accordance with the terms of the
Transaction Documents.

 

(e)          Unless otherwise specified, each reference to any Applicable Law
means such Applicable Law as amended, modified, codified, replaced or reenacted,
in whole or in part, and in effect from time to time, including rules and
regulations promulgated thereunder and reference to any Section or other
provision of any Applicable Law means that provision of such Applicable Law from
time to time in effect and constituting the substantive amendment, modification,
codification, replacement or reenactment of such Section or other provision.

 

(f)          Any use of the term “knowledge” or “actual knowledge” in this
Agreement shall mean actual knowledge after reasonable inquiry under the
circumstances.

 

ARTICLE II

 

CONVEYANCES OF TRANSFERRED ASSETS

 

SECTION 2.1 Conveyances.

 

(a)          On the terms and subject to the conditions set forth in this
Agreement, the Seller agrees to Convey to the Purchaser, without recourse except
to the extent specifically provided herein, on the Effective Date, and the
Purchaser agrees to purchase from the Seller on the Effective Date (the “Initial
Conveyance”), all of the Seller’s right, title and interest in and to each
Collateral Obligation listed on Schedule A to this Agreement (as such schedule
may be amended, supplemented, updated or otherwise modified from time to time,
the “Schedule of Collateral Obligations”) (the Schedule of Collateral
Obligations, as amended, supplemented, updated or otherwise modified shall
become part of the Schedule of Collateral Obligations attached to the Loan
Agreement), together with all other Related Security and all proceeds of the
foregoing.

 

(b)          In the event the Purchaser agrees, from time to time after the
Effective Date, to acquire additional Collateral Obligations (including Related
Security) from the Seller, the Purchaser shall deliver written notice thereof to
the Facility Agent substantially in the form set forth in Schedule B hereto
(each, a “Purchase Notice”), designating the date of the proposed Conveyance (a
“Subsequent Conveyance Date”) and attaching a supplement to the Schedule of
Collateral Obligations identifying the Transferred Assets proposed to be
Conveyed. On the terms and subject to the conditions set forth in this Agreement
and the Loan Agreement, the Seller shall Convey to the Purchaser, and the
Purchaser shall purchase, on the applicable Subsequent Conveyance Date (each
such purchase and sale being herein called a “Subsequent Conveyance”), all of
the Seller’s right, title and interest in and to each Collateral Obligation then
reported by the Seller on the Schedule of Collateral Obligations attached to the
related Purchase Notice, together with all other Related Security and all
proceeds of the foregoing.

 

-3-

 

 

(c)          It is the express intent of the Seller and the Purchaser that each
Conveyance of Transferred Assets by the Seller to the Purchaser pursuant to this
Agreement be construed as an absolute sale and/or contribution of such
Transferred Assets by the Seller to the Purchaser. Further, it is not the
intention of the Seller and the Purchaser that any purchase be deemed a grant of
a security interest in the Transferred Assets by the Seller to the Purchaser to
secure a debt or other obligation of the Seller. However, in the event that,
notwithstanding the intent of the parties, the Conveyances hereunder shall be
characterized as loans and not as sales and/or contributions, then (i) this
Agreement also shall be deemed to be, and hereby is, a security agreement within
the meaning of the UCC and other Applicable Law and (ii) the Conveyances by the
Seller provided for in this Agreement shall be deemed to be, and the Seller
hereby grants to the Purchaser, a security interest in, to and under all of the
Seller’s right, title and interest in, to and under, whether now owned or
hereafter acquired, such Transferred Assets and all proceeds of the foregoing.
The Purchaser and its assignees shall have, with respect to such Transferred
Assets and other related rights, in addition to all the other rights and
remedies available to the Purchaser and its assignees and under the other
Transaction Documents, all the rights and remedies of a secured party under any
applicable UCC.

 

The Seller and the Purchaser shall, to the extent consistent with this
Agreement, take such actions as may be necessary to ensure that, if this
Agreement were deemed to create a security interest in the Transferred Assets to
secure a debt or other obligation, such security interest would be deemed to be
a perfected security interest in favor of the Purchaser under applicable law and
will be maintained as such throughout the term of this Agreement. The Seller
represents and warrants that the Transferred Assets are being transferred with
the intention of removing them from the Seller’s estate pursuant to Section 541
of the Bankruptcy Code.

 

(d)          In connection with the Initial Conveyance, the Seller agrees to
file on or prior to the Effective Date, at its own expense, a financing
statement or statements with respect to the Transferred Assets Conveyed by the
Seller hereunder from time to time meeting the requirements of applicable state
law in the jurisdiction of the Seller’s organization to perfect and protect the
interests of the Purchaser created hereby under the UCC against all creditors
of, and purchasers from, the Seller, and to deliver a file-stamped copy of such
financing statements or other evidence of such filings to the Purchaser as soon
as reasonably practicable after its receipt thereof.

 

(e)          The Seller agrees that from time to time, at its expense, it will
promptly execute and deliver all instruments and documents and take all actions
as may be reasonably necessary or as the Purchaser may reasonably request, in
order to perfect or protect the interest of the Purchaser in the Transferred
Assets purchased hereunder or to enable the Purchaser to exercise or enforce any
of its rights hereunder. Without limiting the foregoing, the Seller will, in
order to accurately reflect the Conveyances contemplated by this Agreement,
execute and file such financing or continuation statements or amendments thereto
or assignments thereof (as permitted pursuant hereto) or other documents or
instruments as may be reasonably requested by the Purchaser and mark its master
computer records (or related sub-ledger) noting the purchase by the Purchaser of
the Transferred Assets and the Lien of the Collateral Agent pursuant to the Loan
Agreement. The Seller hereby authorizes the Purchaser to file and, to the
fullest extent permitted by applicable law the Purchaser shall be permitted to
sign (if necessary) and file, initial financing statements, continuation
statements and amendments thereto and assignments thereof without the Seller’s
signature; provided that the description of collateral contained in such
financing statements shall be limited to only Transferred Assets. Carbon,
photographic or other reproduction of this Agreement or any financing statement
shall be sufficient as a financing statement.

 

-4-

 

 

(f)          Each of the Seller and the Purchaser agree that prior to the time
of Conveyance of any Collateral Obligation hereunder, the Purchaser has no
rights to or claim of benefit from any Collateral Obligation (or any interest
therein) owned by the Seller.

 

SECTION 2.2 Indemnification. Without limiting any other rights which any such
Person may have hereunder or under applicable law, the Seller agrees to
indemnify on an after-tax basis the Purchaser and its successors, transferees,
and assigns (including each Secured Party) and all officers, directors,
shareholders, controlling persons, employees and agents of any of the foregoing
(each of the foregoing Persons being individually called an “Indemnified
Party”), forthwith on demand, from and against any and all damages, losses,
claims, liabilities and related costs and expenses, including reasonable
attorneys’ fees and disbursements (all of the foregoing being collectively
called “Indemnified Amounts”) awarded against or incurred by any of them by
reason of (i) any act or omission constituting bad faith, fraud, willful
misconduct, or gross negligence by the Seller in the performance of or reckless
disregard of its obligations hereunder or under any other Transaction Document
or (ii) any breach by the Seller of any representation, warranty or covenant of
the Seller hereunder or under any other Transaction Document, excluding,
however, Indemnified Amounts payable to an Indemnified Party (a) to the extent
determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from gross negligence, bad faith or willful misconduct
on the part of any Indemnified Party and (b) resulting from the performance of
the Collateral Obligations. 

 

SECTION 2.3 Administrative Convenience. The Seller and the Purchaser acknowledge
and agree that, solely for administrative convenience, the Seller may direct
that a Collateral Obligation be titled directly into the name of the Purchaser,
and/or that any document or assignment agreement (or, in the case of any
original promissory note, any chain of indorsement) required to be executed and
delivered in connection with (a) the acquisition of a Collateral Obligation as a
lender at the closing thereof may be executed and delivered directly by the
Purchaser at the direction of the Seller or (b) the transfer of a Collateral
Obligation in accordance with the terms of the related Underlying Instruments
may reflect that the Seller (or any affiliate thereof or any third party from
whom the Seller may purchase a Collateral Obligation) is assigning such
Collateral Obligation directly to the Purchaser. Nothing in any such document or
assignment agreement (or, in the case of any original promissory note, nothing
in such chain of indorsement) shall be deemed to impair the transfers of the
related Collateral Obligation by the Seller to the Purchaser in accordance with
the terms of this Agreement.

 

ARTICLE III

 

CONSIDERATION AND PAYMENT; REPORTING

 

SECTION 3.1 Purchase Price. The purchase price (the “Purchase Price”) for the
Transferred Assets Conveyed on each Purchase Date shall be a dollar amount equal
to the fair market value (as agreed upon between the Seller and the Purchaser at
the time of such Conveyance) of such Transferred Assets as of such date.

 

-5-

 

 

SECTION 3.2 Payment of Purchase Price. The Purchase Price shall be paid on the
related Purchase Date (a) first, by payment in cash in immediately available
funds in an amount not greater than the sum of (i) the proceeds of Advances made
to the Purchaser with respect to such Collateral Obligations to be Conveyed on
such Purchase Date and (ii) amounts constituting Principal Collections in the
Collections Account utilized for a Reinvestment pursuant to Section 8.3(b) of
the Loan Agreement and (b) second, by the Seller making a capital contribution
to the Purchaser in an amount equal to the unpaid portion of the Purchase Price.

 

Notwithstanding any provision herein to the contrary, the Seller may on such
Purchase Date elect to designate all or a portion of the Transferred Assets
proposed to be transferred by it to the Purchaser on such date as a capital
contribution to the Purchaser. In such event, the Purchase Price payable with
respect to such transfer shall be reduced by that portion of the Purchase Price
of the Transferred Assets that was so contributed; provided that Transferred
Assets contributed to the Purchaser as capital shall constitute Transferred
Assets for all purposes of this Agreement and shall be subject to all
representations, warranties, covenants and indemnities hereunder (the same as
any Transferred Asset acquired by the Purchaser hereunder with a cash payment).

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.1 Seller’s Representations and Warranties. The Seller represents and
warrants to the Purchaser as of the Effective Date and as of each Purchase
Date: 

 

(a)          Organization and Good Standing. The Seller has been duly organized
and is validly existing as a corporation in good standing under the laws of its
jurisdiction of organization, with power and authority to own its properties and
to conduct its business as such properties are currently owned and such business
is currently conducted.

 

(b)          Power and Authority. The Seller has the power and authority to own,
pledge and Convey the Transferred Assets, to conduct its business as now, or
proposed to be, conducted and to execute and deliver this Agreement and the
other Transaction Documents to which it is a party and to perform the
transactions contemplated hereby and thereby.

 

(c)          Authorization; Contravention. The execution, delivery and
performance by the Seller of this Agreement and the other Transaction Documents
to which it is a party (in any capacity), the consummation of the transactions
contemplated thereby and the fulfillment of the terms thereof do not (A)
conflict with, result in any breach of any of the terms and provisions of, or
constitute (with or without notice or lapse of time) a default under, its
organizational documents, or any material indenture, agreement, mortgage, deed
of trust or other instrument to which it is a party or by which it or its
properties are bound, (B) result in the creation or imposition of any Adverse
Claim upon any of its properties pursuant to the terms of any such material
indenture, agreement, mortgage, deed of trust or other instrument (except as may
be created pursuant to this Agreement or any other Transaction Document), or
(C) violate in any material respect any Applicable Law except, in the case of
subclauses (B) and (C), to the extent that such conflict or violation would not
reasonably be expected to have a Material Adverse Effect.

 

-6-

 



 

(d)          Execution and Delivery. This Agreement and the Transaction
Documents to which the Seller is a party (in any capacity) have been duly
executed and delivered by the Seller and, assuming due authorization, execution
and delivery by each other party hereto and thereto, constitute its legal, valid
and binding obligations enforceable against it in accordance with their
respective terms, except as such enforceability may be limited by
(A) bankruptcy, insolvency, reorganization, or other similar laws affecting the
enforcement of creditors’ rights generally, (B) equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law and (C) implied covenants of good
faith and fair dealing.

 

(e)          Governmental Authorization. No consent, license, approval,
authorization or order of, or registration, declaration or filing with, any
Official Body having jurisdiction over the Seller or any of its properties is
required to be made in connection with the execution, delivery or performance of
this Agreement and the Transaction Documents to which it is a party (in any
capacity) or the consummation of the transactions contemplated thereby, in each
case other than (A) consents, licenses, approvals, authorizations, orders,
registrations, declarations or filings which have been obtained or made and
continuation statements and renewals in respect thereof and (B) where the lack
of such consents, licenses, approvals, authorizations, orders, registrations,
declarations or filings would not have a Material Adverse Effect.

 

(f)          [Reserved].

 

(g)         No Litigation. There are no proceedings or investigations pending
or, to its knowledge, threatened against the Seller, before any court or
Official Body having jurisdiction over it or its properties (A) asserting the
invalidity of this Agreement or any of the other Transaction Documents,
(B) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any of the other Transaction Documents, (C) seeking any
determination or ruling that might materially and adversely affect the ability
of the Purchaser to perform its obligations under, or the validity or
enforceability of, this Agreement or any of the other Transaction Documents, (D)
seeking any determination or ruling that would reasonably be expected to have a
material adverse effect on any of the Transferred Assets or (E) seeking to
impose any excise, franchise, transfer or similar tax upon the Conveyance of the
Transferred Assets hereunder.

 

(h)         [Reserved].

 

(i)          Tax Status. The Seller has timely filed all federal and other
material tax returns (foreign, federal, state, local and otherwise) required to
be filed by it and has paid all federal and other material taxes due and payable
by it or any assessments made against it or any of its property and all other
taxes, fees or other charges imposed on it or any of its property by any
governmental authority (other than any amount the validity of which is currently
being contested in good faith by appropriate proceedings and with respect to
which reserves in conformity with GAAP have been provided on the books of the
Seller). It is not liable for taxes payable by any other Person. Any taxes, fees
and other governmental charges payable by the Seller in connection with the
transactions contemplated by this Agreement and the other Transaction Documents
and the execution and delivery of this Agreement and the other Transaction
Documents have been paid or shall have been paid if and when due at or prior to
the Effective Date or the Purchase Date, as applicable.

 

-7-

 

 

(j)           Place of Business. The principal place of business and chief
executive office of the Seller, and the offices where the Seller keeps all its
Records, are located at its address specified in Section 8.3, or such other
locations notified to the Purchaser in accordance with this Agreement in
jurisdictions where all action required by the terms of this Agreement has been
taken and completed. There are currently no, and during the past four months (or
such shorter time as the Seller has been in existence) there have not been, any
other locations where the Seller is located (as that term is used in the UCC of
the jurisdiction where such principal place of business is located).

 

(k)         Backup Security Interest. In the event that, notwithstanding the
intent of the parties, the Conveyances hereunder shall be characterized as loans
and not as sales and/or contributions, then:

 

i.            this Agreement creates a valid and continuing Lien on the Seller’s
right, title and interest in and to the Transferred Assets in favor of the
Purchaser and the Facility Agent, as assignee, for the benefit of the Secured
Parties, which security interest is validly perfected under Article 9 of the UCC
(to the extent such security interest may be perfected by filing a UCC financing
statement under such article), and is enforceable as such against creditors of
and purchasers from the Seller;

 

ii.           the Transferred Assets are comprised of Instruments, Security
Entitlements, General Intangibles, Certificated Securities, Uncertificated
Securities, Securities Accounts, Investment Property and Proceeds and such other
categories of collateral under the applicable UCC as to which the Seller has
complied with its obligations as set forth herein;

 

iii.          the Seller owns and has good and marketable title to the
Transferred Collateral Obligations Conveyed to the Purchaser on the applicable
Purchase Date, free and clear of any Lien;

 

iv.          the Seller has received all consents and approvals required by the
terms of any Collateral Obligation to the sale and granting of a security
interest in the Collateral Obligations hereunder to the Purchaser and the
Collateral Agent, as assignee on behalf of the Secured Parties;

 

v.           the Seller has caused or authorized the filing of all appropriate
financing statements in the proper filing office in the appropriate
jurisdictions under Applicable Law in order to perfect the security interest in
that portion of the Transferred Assets in which a security interest may be
perfected by filing pursuant to Article 9 of the UCC as in effect in the State
of Maryland;

 

-8-

 

 

vi.          the Seller has not filed or authorized the filing of, and is not
aware of, any financing statement against the Seller that includes as a
description of collateral covering any Collateral Obligation other than
financing statements (A) relating to the security interest granted to the
Purchaser and the Facility Agent under this Agreement or pursuant to any other
Transaction Document, or (B) that have been terminated and/or fully and validly
assigned to the Facility Agent on or prior to the Effective Date;

 

vii.         all original executed copies of each underlying promissory note
constituting or evidencing any Transferred Asset have been or, subject to the
delivery requirements contained in the Loan Agreement, will be delivered to the
Purchaser;

 

viii.        none of the underlying promissory notes that constitute or evidence
the Collateral Obligations has any marks or notations indicating that they have
been pledged, assigned or otherwise Conveyed to any Person other than the
Purchaser and the Collateral Agent, as assignee on behalf of the Secured
Parties;

 

ix.          with respect to a Transferred Asset that constitutes a Certificated
Security, such Certificated Security has been delivered to the Purchaser or its
designee, or will be delivered to the Purchaser or its designee, and, if in
registered form, has been specially Indorsed (within the meaning of the UCC) to
the Purchaser or its designee or in blank by an effective Indorsement or has
been registered in the name of the Purchaser or its designee upon original issue
or registration of transfer by the Seller of such Certificated Security, in each
case, promptly upon receipt but in no event later than three (3) Business Days
following the related Funding Date; provided that any file-stamped document,
promissory note and certificates including in any Collateral Obligation File
shall be delivered as soon as they are reasonably available (even if not within
three (3) Business Days of the related Funding Date); and in the case of an
Uncertificated Security, by (A) causing the Purchaser or its designee to become
the registered owner of such uncertificated security and (B) causing such
registration to remain effective.

 

(l)          Fair Consideration; No Avoidance for Collateral Obligation
Payments. With respect to each Transferred Collateral Obligation Conveyed
hereunder, the Seller Conveyed such Transferred Collateral Obligation to the
Purchaser in exchange for payment, made in accordance with the provisions of
this Agreement, in an amount which constitutes fair consideration and reasonably
equivalent value. Each such Conveyance referred to in the preceding sentence
shall not have been made for or on account of an antecedent debt owed by the
Seller to the Purchaser and, accordingly, no such sale is or may be voidable or
subject to avoidance under Title 11 of the Bankruptcy Code and the rules and
regulations thereunder. In addition, no such Conveyance shall have been made
with the intent to hinder or delay payment to or defraud any creditor of the
Seller.

 

(m)        Eligibility of Transferred Collateral Obligations. Each Transferred
Collateral Obligation Conveyed hereunder is, at the time of such Conveyance, an
Eligible Collateral Obligation. At the time of such Conveyance, no event has
occurred and is continuing which could reasonably be expected to affect the
collectibility of such Transferred Collateral Obligation or cause it not to be
paid in full. As of each Purchase Date, Schedule A is an accurate and complete
listing of all the Transferred Collateral Obligations and other Transferred
Assets hereunder as of such Purchase Date.

 

-9-

 

 

(n)         Adequate Capitalization; No Insolvency. The Seller is not the
subject of any Insolvency Event. The Seller is adequately capitalized and
solvent and will not become insolvent after giving effect to the transactions
contemplated by this Agreement and the other Transaction Documents. The Seller
is adequately capitalized for its business as proposed to be conducted in the
foreseeable future and does not expect the commencement of any insolvency,
bankruptcy or similar proceedings or the appointment of a receiver, liquidator
or similar official in respect of its assets. The Seller executed and delivered
each of the Transaction Documents to which it is a party for fair consideration
and without the intent to hinder, delay or defraud any of its creditors or any
other Person.

 

(o)         [Reserved].

 

(p)         Reports Accurate. No Officer’s Certificate of the Seller,
information, exhibit, financial statement, document, book, record or report
furnished by the Seller to the Facility Agent, the Collateral Agent, the
Lenders, the Agents, or the Collateral Custodian in connection with this
Agreement is inaccurate in any material respect as of the date it is dated, and
no such document contains any material misstatement of fact or omits to state a
material fact or any fact necessary to make the statements contained therein not
misleading in any material respect; provided that, solely with respect to
written or electronic information furnished by the Seller which was provided to
the Seller from an Obligor with respect to a Loan, such information need only be
accurate, true and correct to the knowledge of the Seller; provided, further,
that the foregoing proviso shall not apply to any information from an Obligor
presented in an Officer’s Certificate of the Seller. Any projections or
forward-looking information (including such statements with respect to the
collectability of, or risks or benefits associated with a Loan) provided by or
on behalf of the Seller were prepared in good faith based on assumptions
believed by the Seller to be reasonable at the time so prepared.

 

(q)         Selection Procedures. In selecting the Transferred Assets, no
selection procedures were employed which are intended to be adverse to the
interests of the Lenders.

 

(r)         Investment Company Status. The Seller is regulated as a business
development company under the Investment Company Act.

 

(s)         Payment in Full. The Seller has no knowledge of any fact which leads
it or should have led a reasonable person to expect that any payments on any
Transferred Asset at the time of Conveyance will not be paid in full when due or
to expect any other material adverse effect on (A) the performance by the Seller
of its obligations under this Agreement or any of the Transaction Documents, (B)
the validity or enforceability of this Agreement or any of the Transaction
Documents, or (C) the Transferred Assets or the interests of the Seller therein.

 

(t)         [Reserved].

 

(u)         No Servicer Default; No Facility Termination Event. No Servicer
Default or Facility Termination Event has occurred and is continuing.

 

-10-

 

 

(v)          [Reserved].

 

(w)        [Reserved].

 

(x)         Restricted Payments. The Seller shall not cause or permit the
Purchaser to make any payments or distributions which would violate Section
10.16 of the Loan Agreement.

 

(y)         Special Purpose Entity. The Purchaser is an entity with assets and
liabilities separate and distinct from those of the Seller and any Affiliates
thereof. From and after the date of execution and delivery of this Agreement,
the Seller shall take all reasonable steps, including all steps that the
Purchaser may from time to time reasonably request, to maintain the Purchaser’s
identity as a legal entity that is separate from the Seller and from each other
Affiliate of the Seller, and to make it manifest to third parties that the
Purchaser is an entity with assets and liabilities distinct from those of the
Seller and each other Affiliate thereof and not just a division of the Seller or
any such other Affiliate.

 

(z)          [Reserved].

 

(aa)        Set–Off, etc. As of the related Purchase Date with respect to any
Transferred Asset, such Transferred Asset has not been compromised, adjusted,
extended, satisfied, subordinated, rescinded, set–off or modified by the Seller
or by the Obligor thereof, and no such Transferred Asset is subject to
compromise, adjustment, extension, satisfaction, subordination, rescission,
set–off, counterclaim, defense, abatement, suspension, deferment, deduction,
reduction, termination or modification, whether arising out of transactions
concerning such Transferred Asset or otherwise, by the Seller or by the Obligor
with respect thereto, except, in each case, for amendments, extensions and
modifications, if any, to such Transferred Asset otherwise permitted under the
Transaction Documents and in accordance with the Servicing Standard.

 

(bb)       No Fraud. Each Collateral Obligation was originated without any fraud
or material misrepresentation by the Seller or, to the Seller’s knowledge, on
the part of the related Obligor.

 

(cc)       [Reserved].

 

(dd)       Equity of the Purchaser. The Seller has neither pledged the equity
interests of the Purchaser nor otherwise permitted any equity interests of the
Purchaser to be subject to a Lien (other than Permitted Liens).

 

-11-

 

 

(ee)        Anti-Terrorism, Anti-Money Laundering. i.  The Seller nor any
Affiliate, officer, employee or director, acting on behalf of the Seller is (i)
a country, territory, organization, person or entity named on any sanctions list
administered or imposed by the U.S. Government including, without limitation,
the Office of Foreign Asset Control (“OFAC”) list, or any other list maintained
for the purposes of sanctions enforcement by any of the United Nations, the
European Union, Her Majesty’s Treasury in the UK, Germany, Canada, Australia,
and any other country or multilateral organization (collectively, “Sanctions”),
including but not limited to Cuba, Iran, Syria, North Korea, and the Crimea
region in Ukraine (the “Sanctioned Countries”); (ii) a Person that resides, is
organized or located in any of the Sanctioned Countries or which is designated
as a “Non-Cooperative Jurisdiction” by the Financial Action Task Force on Money
Laundering, or whose subscription funds are transferred from or through such a
jurisdiction or any Sanctioned Countries or is owned 50% or more or otherwise
controlled, directly or indirectly by, or acting on behalf of, one or more
Person who is the subject or target of Sanctions (a “Sanctions Target”); (iii) a
“Foreign Shell Bank” within the meaning of the USA Patriot Act, i.e., a foreign
bank that does not have a physical presence in any country and that is not
affiliated with a bank that has a physical presence and an acceptable level of
regulation and supervision; or (iv) a person or entity that resides in or is
organized under the laws of a jurisdiction designated by the United States
Secretary of the Treasury under Sections 311 or 312 of the USA Patriot Act as
warranting special measures due to money laundering concerns. The Seller is and
each Affiliate, officer, employee or director, acting on behalf of the Seller is
(and is taking no action which would result in any such Person not being) in
compliance with (a) all OFAC rules and regulations, (b) all United States of
America, United Kingdom, United Nations, European Union, German, Canadian,
Australian and all other sanctions, embargos and trade restrictions that the
Seller or any of its Affiliates is subject and (c) the Anti-Money Laundering
Laws. In addition, the described purpose (“trade related business activities”)
does not include any kind of activities or business of or with any Person or in
any country or territory that is subject to or the target of any sanctions
administered by the U.S. Government, OFAC, the United Kingdom, the European
Union, Germany, Canada, Australia or the United Nations Security Council
(including the Sanctioned Countries) and does not involve commodities or
services of a Sanctioned Country origin or shipped to, through or from a
Sanctioned County, or on vessels or aircrafts owned or registered by a
Sanctioned Country, or financed or subsidized any of the foregoing.

 

ii.           The Seller has complied, in all material respects, with all
applicable anti-money laundering laws and regulations, including without
limitation the USA Patriot Act (collectively, the “Anti-Money Laundering Laws”).
No actions, suits, proceedings or investigations by any court, governmental, or
regulatory agency are ongoing or pending against the Seller, its directors,
officers or employees or anyone acting on its behalf in relation to a breach of
the Anti-Money Laundering Laws, or, to the knowledge of the Seller, threatened.

 

SECTION 4.2 Reaffirmation of Representations and Warranties by the Seller;
Notice of Breach. On the Effective Date and on each Purchase Date, the Seller,
by accepting the proceeds of such Conveyance, shall be deemed to have certified
that all representations and warranties described in Section 4.1 are true and
correct in all material respects (other than those representations or warranties
that are already so qualified) on and as of such day as though made on and as of
such day (or, if specifically referring to an earlier date, as of such earlier
date). The representations and warranties set forth in Section 4.1 shall survive
(i) the Conveyance of the Transferred Assets to the Purchaser, (ii) the
termination of the rights and obligations of the Purchaser and the Seller under
this Agreement and (iii) the termination of the rights and obligations of the
Purchaser under the Loan Agreement. Upon discovery by a Responsible Officer of
the Purchaser or the Seller of a breach of any of the foregoing representations
and warranties in any material respect, the party discovering such breach shall
give prompt written notice to the other and to the Facility Agent.

 

-12-

 

 

ARTICLE V

 

COVENANTS OF THE SELLER

 

SECTION 5.1 Covenants of the Seller. The Seller hereby covenants and agrees with
the Purchaser that, from the date hereof, and until all amounts owed by the
Seller pursuant to this Agreement have been paid in full (other than as
expressly survive the termination of this Agreement), unless the Purchaser
otherwise consents in writing:

 

(a)          Compliance with Agreements and Applicable Laws. The Seller shall
perform each of its obligations under this Agreement and the other Transaction
Documents and comply in all material respects with all Applicable Laws,
including those applicable to the Transferred Collateral Obligations and all
proceeds thereof.

 

(b)          Maintenance of Existence and Conduct of Business. The Seller shall:
(i) do or cause to be done all things necessary to (A) preserve and keep in full
force and effect its existence as a corporation and maintain its rights and
franchises in its jurisdiction of incorporation and (B) qualify and remain
qualified as a foreign corporation in good standing and preserve its rights and
franchises in each jurisdiction in which the failure to so qualify and remain
qualified and preserve its rights and franchises would reasonably be expected to
have a Material Adverse Effect; (ii) continue to conduct its business
substantially as now conducted or as otherwise permitted hereunder and under its
Constituent Documents; and (iii) at all times maintain, preserve and protect all
of its licenses, permits, charters and registrations in each case except where
the failure to maintain such licenses, permits, charters and registrations would
not reasonably be expected to have a material adverse effect on its assets,
operations, properties, financial condition, or business.

 

(c)          Cash Management Systems: Deposit of Collections. The Seller shall
transfer, or cause to be transferred, all Collections to the Collection Account
by the close of business on the Business Day following the date such Collections
are received.

 

(d)          Books and Records. The Seller shall keep proper books of record and
account in which full and correct entries shall be made of all financial
transactions and the assets and business of the Seller in accordance with GAAP,
maintain and implement administrative and operating procedures; and keep and
maintain all documents, books, records and other information necessary or
reasonably advisable and relating to the Transferred Assets prior to their
Conveyance hereunder for the collection of all Transferred Assets.

 

(e)          Accounting of Purchases. Other than for tax and consolidated
accounting purposes, the Seller will not account for or treat the transactions
contemplated hereby in any manner other than as a sale or contribution of the
Transferred Assets by the Seller to the Purchaser; provided that for federal
income tax reporting purposes, the Purchaser is treated as a “disregarded
entity” and, therefore, the transfer of Transferred Assets by the Seller to the
Purchaser hereunder will not be recognized.

 

-13-

 

 

(f)          Payment, Performance and Discharge of Obligations. The Seller shall
pay, perform and discharge or cause to be paid, performed and discharged
promptly all Charges payable by it except where the failure to so pay, discharge
or otherwise satisfy such obligation would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on (i) its
ability to perform its obligations under the Transaction Documents to which it
is a party, (ii) its assets, operations, properties, financial condition, or
business or (iii) the validity or enforceability of this Agreement or any of the
other Transaction Documents.

 

(g)         Taxes. The Seller will file on a timely basis all tax returns
(including foreign, federal, state, local and otherwise) required to be filed
and will pay all taxes due and payable by it or any assessments made against it
or any of its property and all other taxes, fees or other charges imposed on it
or any of its property by any Official Body (other than any amount the validity
of which is contested in good faith by appropriate proceedings and with respect
to which reserves in conformity with GAAP are provided on the books of the
Seller).

 

(h)         ERISA. The Seller shall not, and shall not cause or permit any of
its Affiliates to, cause or permit to occur an event that results in the
imposition of a Lien on any Transferred Asset under Section 412 of the IRC or
Section 303(K) or 4068 of ERISA.

 

(i)          Liens. The Seller shall not create, incur, assume or permit to
exist any Lien on or with respect to any of its rights under any of the
Transaction Documents or on or with respect to any of its rights in the
Transferred Assets, in each case other than Permitted Liens. For the avoidance
of doubt, this Section 5.1(i) shall not apply to any property retained by the
Seller and not Conveyed or purported to be Conveyed hereunder.

 

(j)          Change of Name. Etc. Except as provided in Section 7.5(i) of the
Loan Agreement, the Seller shall not change its name, identity or corporate
structure in any manner that would make any financing statement or continuation
statement filed by the Seller (or by the Facility Agent on behalf of the Seller)
in accordance with Section 2.1(c) seriously misleading or change its
jurisdiction of organization, unless the Seller shall have given the Purchaser
at least 30 days prior written notice thereof, and shall promptly file
appropriate amendments to all previously filed financing statements and
continuation statements.

 

(k)          Sale Characterization. The Seller shall not treat the transactions
contemplated by this Agreement (other than for tax or accounting purposes) in
any manner other than as a true sale, contribution or absolute assignment of the
title to and sole record and beneficial ownership interest of the Transferred
Collateral Obligations Conveyed or purported to be Conveyed hereunder; provided
that the Seller may consolidate the Purchaser and/or its properties and other
assets for accounting purposes in accordance with GAAP.

 

(l)          Commingling. The Seller shall not, and shall not permit any of its
Affiliates to, deposit or permit the deposit of any funds that do not constitute
Collections or other proceeds of any Collateral Obligations into the Collection
Account.

 

(m)         Separate Identity. From and after the date of execution and delivery
of this Agreement, the Seller will take all reasonable steps to maintain the
Purchaser’s identity as a legal entity that is separate from the Seller and each
other Affiliate of the Seller and to make it manifest to third parties that the
Purchaser is an entity with assets and liabilities distinct from those of the
Seller and each other Affiliate thereof and not just a division of the Seller or
any such other Affiliate. Without limiting the generality of the foregoing and
in addition to the other covenants set forth herein, the Seller will take all
other actions necessary on its part to ensure that the Purchaser is at all times
in compliance with Section 10.5 of the Loan Agreement; provided that the Seller
does not hereby agree to maintain the solvency of the Purchaser.

 

-14-

 

 

(n)         Proceedings. The Seller shall furnish to the Facility Agent,
promptly and in any event within three (3) Business Days after any Responsible
Officer of the Seller receives notice or obtains actual knowledge thereof,
notice of any settlement of, material judgment (including a material judgment
with respect to the liability phase of a bifurcated trial) in or commencement of
any material labor controversy, material litigation, material action, material
suit or material proceeding before any court or governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign,
affecting the Transferred Assets, the Transaction Documents, the Purchaser’s
interest in the Transferred Assets or the Seller, in each case which could
reasonably be expected to cause a Material Adverse Effect.

 

(o)         Non-Petition. The Seller hereby agrees that it shall not file, or
join in the filing of, any petition in bankruptcy, reorganization, arrangement,
receivership, insolvency or liquidation proceedings or similar proceedings under
any applicable law against the Purchaser for the nonpayment of any amounts due
hereunder until the payment in full of the Advances made under the Loan
Agreement and the expiration of a period equal to the applicable preference
period under the Bankruptcy Code plus ten (10) days following said payment. The
provisions of this Section 5.1(p) shall survive termination of this Agreement.

 

(p)         Notwithstanding any other provision of this Agreement, the Seller
hereby agrees that it will not institute against the Purchaser, or join any
other Person in instituting against the Purchaser, any insolvency proceeding
(namely, any proceeding of the type referred to in the definition of Insolvency
Event in the Loan Agreement) so long as any amounts due from the Purchaser
hereunder shall be outstanding or there shall not have elapsed one year plus one
day since the last day on which any such amounts shall be outstanding. The
foregoing shall not limit such Person’s right to file any claim in or otherwise
take any action with respect to any insolvency proceeding that was instituted by
any Person other than such Person. The provisions of this Section 5.1(p) are a
material inducement for the parties to enter into this Agreement and the
transactions contemplated hereby and are an essential term hereof. The parties
hereby agree that monetary damages are not adequate for a breach of the
provisions of this Section 5.1(p) and the parties hereto may seek and obtain
specific performance of such provisions (including injunctive relief),
including, without limitation, in any bankruptcy, reorganization, arrangement,
winding up, insolvency, moratorium, winding up or liquidation proceedings, or
other proceedings under United States federal or state bankruptcy laws, or any
similar laws. The provisions of this paragraph shall survive the termination of
this Agreement.

 

-15-

 

 

ARTICLE VI

 

WARRANTY LOANS

 

SECTION 6.1 Warranty Collateral Obligations. The Seller agrees that, with
respect to any Transferred Collateral Obligation, in the event that, as of the
related Cut-Off Date, a Collateral Obligation did not satisfy the definition of
“Eligible Collateral Obligation” (each such Collateral Obligation, a “Warranty
Collateral Obligation”), no later than 30 days after the earlier of
(x) knowledge of such breach on the part of a Responsible Officer of the Seller
and (y) receipt by a Responsible Officer of the Seller of written notice thereof
given by the Purchaser, the Facility Agent or any other Secured Party, the
Seller shall either (a) pay to the Collection Account in immediately available
funds the Repurchase Amount with respect to the Warranty Collateral
Obligation(s) to which such breach relates or (b) substitute for such Warranty
Collateral Obligation(s) one or more Eligible Collateral Obligations with an
aggregate Collateral Obligation Amount at least equal to the Repurchase Amount
of the Warranty Collateral Obligation(s) being replaced; provided, that no such
repayment or substitution shall be required to be made with respect to any
Warranty Collateral Obligation (and such Collateral Obligation shall cease to be
a Warranty Collateral Obligation) if, on or before the expiration of such 30 day
period, the applicable representation or warranty shall be made true and correct
or the eligibility criteria set forth in the definition of “Eligible Collateral
Obligation” in the Loan Agreement that was not satisfied as of the applicable
Cut-Off Date is satisfied; provided, further, that during the Revolving Period
no such repurchase or substitution shall be required to be made with respect to
any Warranty Collateral Obligation if, after giving effect to the Warranty
Collateral Obligation, no Borrowing Base Deficiency exists. Upon payment of the
Repurchase Amount pursuant to this Section 6.1, the Purchaser shall convey the
related Warranty Collateral Obligation to the Seller, without warranty except
for the absence of liens imposed by the Purchaser, the Facility Agent or their
respective designees.

 

SECTION 6.2 Dilutions, Etc. The Seller agrees that if, on any day following the
Revolving Period, the Principal Balance of a Transferred Collateral Obligation
that has been sold by the Seller hereunder is either reduced or adjusted as a
result of any setoff by the Obligor against the Seller, the Seller shall be
deemed to have received on such day a Collection of such Transferred Collateral
Obligation in the amount of such setoff and shall, within two (2) Business Days,
pay to the Collection Account in immediately available funds an amount equal to
such setoff.

 

ARTICLE VII

 

CONDITIONS PRECEDENT

 

SECTION 7.1 Conditions Precedent. The obligations of the Purchaser to pay the
Purchase Price for the Transferred Assets sold on the Effective Date and any
Purchase Date shall be subject to the satisfaction of the following conditions:

 

(a)          All representations and warranties of the Seller contained in this
Agreement shall be true and correct in all material respects (or if such
representation and warranty is already qualified by the words “material”,
“materially” or “Material Adverse Effect”, then such representation and warranty
shall be true and correct in all respects) on such Purchase Date;

 

(b)          [Reserved];

 

-16-

 

 

(c)          The Seller shall have performed in all material respects all other
obligations required to be performed by the provisions of this Agreement and the
other Transaction Documents to which it is a party;

 

(d)          The Seller shall have either filed or caused to be filed the
financing statement(s) required to be filed pursuant to Section 2.1(d); and

 

(e)          All corporate and legal proceedings, and all instruments in
connection with the transactions contemplated by this Agreement and the other
Transaction Documents shall be reasonably satisfactory in form and substance to
the Purchaser, and the Purchaser shall have received from the Seller copies of
all documents (including records of corporate proceedings) relevant to the
transactions herein contemplated as the Purchaser may reasonably have requested.

 

ARTICLE VIII

 

MISCELLANEOUS PROVISIONS

 

SECTION 8.1 Amendments, Etc. This Agreement and the rights and obligations of
the parties hereunder may not be amended, supplemented, waived or otherwise
modified except in an instrument in writing signed by the Purchaser and the
Seller and consented to in writing by the Facility Agent. Any reconveyance
executed in accordance with the provisions hereof shall not be considered an
amendment or modification to this Agreement.

 

SECTION 8.2 Governing Law: Submission to Jurisdiction.

 

(a)          THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK. EACH OF THE PARTIES HERETO
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION ARISING DIRECTLY OR INDIRECTLY OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREUNDER.

 

(b)          Each party hereto hereby irrevocably submits to the non-exclusive
jurisdiction of any New York State or Federal court sitting in New York City in
any action or proceeding arising out of or relating to the Transaction
Documents, and each party hereto hereby irrevocably agrees that all claims in
respect of such action or proceeding may be heard and determined in such New
York State court or, to the extent permitted by law, in such Federal court. The
parties hereto hereby irrevocably waive, to the fullest extent they may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding. The parties hereto agree that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

SECTION 8.3 Notices. All notices and other communications provided for hereunder
shall, unless otherwise stated herein, be in writing (including facsimile
communication) and shall be personally delivered or sent by certified mail,
electronic mail, postage prepaid, or by facsimile, to the intended party at the
address or facsimile number of such party set forth below:

 

-17-

 

 

(a)          in the case of the Purchaser:

 

GCIC Funding II LLC
c/o Golub Capital Investment Corporation
666 Fifth Avenue, 18th Floor
New York, NY 10103
Attention: David Golub

 

(b)          in the case of the Seller:

 

Golub Capital Investment Corporation
666 Fifth Avenue, 18th Floor
New York, NY 10103
Attention: David Golub

 

(in each case, with a copy to the Facility Agent at the address for notice
provided under the Loan Agreement)

 

All such notices and communications shall be effective, (a) if personally
delivered, when received, (b) if sent by certified mail, three Business Days
after having been deposited in the mail, postage prepaid, (c) if sent by two-day
mail, two Business Days after having been deposited in the mail, postage
prepaid, (d) if sent by overnight courier, one Business Day after having been
given to such courier, (e) if transmitted by facsimile, when sent, receipt
confirmed by telephone or electronic means and (f) if transmitted by e-mail,
when electronic communication of receipt is obtained.

 

SECTION 8.4 Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall for any reason
whatsoever be held invalid, then such covenants, agreements, provisions, or
terms shall be deemed severable from the remaining covenants, agreements,
provisions, or terms of this Agreement and shall in no way affect the validity
or enforceability of the other provisions of this Agreement.

 

SECTION 8.5 Assignment. The Purchaser and the Seller each agree that at any time
and from time to time, at its expense and upon reasonable request of the
Facility Agent or the Collateral Agent, it shall promptly execute and deliver
all further instruments and documents, and take all reasonable further action,
that is necessary or desirable to perfect and protect the Conveyances and
security interests granted or purported to be granted by this Agreement or to
enable the Collateral Agent or any of the Secured Parties to exercise and
enforce its rights and remedies under this Agreement with respect to any
Collateral. Without limiting the generality of the foregoing, the Seller
authorizes the filing of such financing or continuation statements, or
amendments thereto, and such other instruments or notices as may be necessary or
desirable or that the Purchaser or the Collateral Agent (acting solely at the
Facility Agent’s request) as the assignee of the Purchaser may reasonably
request to protect and preserve the Conveyances and security interests granted
by this Agreement.

 



-18-

 

 

SECTION 8.6 Further Assurances.

 

(a)          The Purchaser and the Seller agree to do and perform, from time to
time, any and all acts and to execute any and all further instruments reasonably
requested by the other party more fully to effect the purposes of this Agreement
and the other Transaction Documents, including the execution of any financing
statements or continuation statements or equivalent documents relating to the
Transferred Collateral Obligations for filing under the provisions of the UCC or
other laws of any applicable jurisdiction.

 

(b)          The Purchaser and the Seller hereby severally authorize the
Collateral Agent, upon receipt of written direction from the Facility Agent, to
file one or more financing or continuation statements, and amendments thereto,
relating to all or any part of the Transferred Assets.

 

(c)          The Seller shall furnish to the Collateral Agent and the Facility
Agent from time to time such statements and schedules further identifying and
describing the Related Security and such other reports in connection with the
Transferred Assets as the Collateral Agent (acting solely at the Facility
Agent’s request) or the Facility Agent may reasonably request, all in reasonable
detail.

 

SECTION 8.7 No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of the Purchaser, the Seller or the Facility Agent,
any right, remedy, power or privilege hereunder, shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exhaustive of any
rights, remedies, powers and privilege provided by law.

 

SECTION 8.8 Counterparts. This Agreement may be executed in two or more
counterparts including telecopy or e-mail transmission thereof (and by different
parties on separate counterparts), each of which shall be an original, but all
of which together shall constitute one and the same instrument.

 

SECTION 8.9 Binding Effect; Third-Party Beneficiaries. This Agreement and the
other Transaction Documents will inure to the benefit of and be binding upon the
parties hereto and their respective successors and permitted assigns. The
Facility Agent, for the benefit of the Secured Parties, is intended by the
parties hereto to be a third-party beneficiary of this Agreement.

 

SECTION 8.10 Merger and Integration. Except as specifically stated otherwise
herein, this Agreement and the other Transaction Documents set forth the entire
understanding of the parties relating to the subject matter hereof, and all
prior understandings, written or oral, are superseded by this Agreement and the
other Transaction Documents.

 

SECTION 8.11 Headings. The headings herein are for purposes of reference only
and shall not otherwise affect the meaning or interpretation of any provision
hereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-19-

 

 

IN WITNESS WHEREOF, the Purchaser and the Seller each have caused this Sale and
Contribution Agreement to be duly executed by their respective officers as of
the day and year first above written.

 

  GOLUB CAPITAL INVESTMENT CORPORATION, as Seller       By: /s/ Ross A. Teune  
Name: Ross A. Teune   Title: Chief Financial Officer       GCIC FUNDING II LLC,
as Purchaser       By: Golub Capital Investment Corporation, its designated
manager       By: /s/ Ross A. Teune   Name: Ross A. Teune   Title: Chief
Financial Officer

 



-20-

 

 

Schedule A

 

SCHEDULE OF COLLATERAL OBLIGATIONS

 

None

 

 

 

 

Schedule B

 

FORM OF PURCHASE NOTICE

 

[Date]

 

To:Deutsche Bank AG, New York Branch
60 Wall Street
New York, New York 10005
Attention: Asset Finance Department
Facsimile No.: 212-797-5160

 

Re:Purchase Notice for Conveyance
Date of ______________, 20__

 

Ladies and Gentlemen:

 

This Purchase Notice is delivered to you pursuant to Section 2.1(b) of the Sale
and Contribution Agreement, dated as of December 31, 2018 (together with all
amendments, if any, from time to time made thereto, the “Sale Agreement”),
between GCIC Funding II LLC, as purchaser (the “Purchaser”), and Golub Capital
Investment Corporation, as seller. Unless otherwise defined herein or the
context otherwise requires, capitalized terms used herein have the meanings
provided in the Sale Agreement.

 

In accordance with Section 2.1(b) of the Sale Agreement, the Seller hereby
offers to Convey to the Purchaser on the above-referenced Purchase Date pursuant
to the terms and conditions of the Sale Agreement the Collateral Obligations
listed on Schedule I hereto, together with the Related Security and all proceeds
of the foregoing.

 

Please wire the cash portion of the Purchase Price to the Seller pursuant to the
wiring instructions included at the end of this letter.

 

The Seller represents that the conditions described in Section 7.1 of the Sale
Agreement have been satisfied with respect to such Conveyance.

 

The Seller agrees that if prior to the Purchase Date any matter certified to
herein by it will not be true and correct in any material respect (other than
those certifications that are already so qualified) at such time as if then
made, it will immediately so notify the Purchaser. Except to the extent, if any,
that prior to the Purchase Date the Purchaser shall receive written notice to
the contrary from the Seller, each matter certified to herein shall be deemed
once again to be certified as true and correct in all material respects (other
than those certifications that are already so qualified) at the Purchase Date as
if then made.

 

 

 

 

The Seller has caused this Purchase Notice to be executed and delivered, and the
certification and warranties contained herein to be made, by its duly authorized
officer this ___ day of ________, 20__.

 

  Very truly yours,       GOLUB CAPITAL INVESTMENT CORPORATION       By:
                       Name:   Title:



 

 

 

 

Wire Instructions
Bank: ABA:
Account Name:
Account Number:
For further credit to account:

 

 

 

 

Schedule of Collateral Obligations

 

 

 

